Citation Nr: 0327288	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

3.  Entitlement to presumptive service connection for a 
psychosis for the purpose of establishing eligibility to 
treatment pursuant to the provisions of 38 U.S.C.A. § 1702 
(West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1978 to May 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In November 1999, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
the veteran was scheduled to appear before a Veterans Law 
Judge for a hearing in Washington, D.C. in June 2003.  The 
veteran failed to report for the hearing.  The case now is 
ready for further review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

On May 1, 2003, the U. S. Court of Appeals for the Federal 
Circuit had occasion to address certain regulatory 
provisions promulgated to implement the VCAA.  In 
particular, the Court stressed the notice requirements of 
this law, and the fact that a claimant had one year from 
receipt of this notice to provide any information and 
evidence necessary to substantiate the claim, that it was 
the claimant's responsibility to submit.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___F.3d___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  In view of this, it is the Board's conclusion 
that additional development is necessary to comply with the 
provisions of the VCAA in this regard.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the duty-to-
assist regulations, are fully complied with and 
satisfied.  See also, Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

2.  The RO should then review any response from the 
appellant, undertake any additional development as 
may be indicated by this response, and re-
adjudicate the claims.  If the decision on appeal 
remains adverse, the appellant should be provided a 
supplemental statement of the case.  This document 
should include notice of all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations.  
An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned 
to this Board for further appellate review, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




